8/9/2019    Case 1:19-cv-00487-JMS-KJM Document   40-3 forFiled
                                            You searched   Hellboy02/14/20
                                                                  - MkvCage Page 1 of 5                                                             PageID #:
                          (HTTPS://WWW.MKVCAGE.FUN/)
                                                  309

                                                  MOVIES (HTTPS://WWW.MKVCAGE.FUN/CATEGORY/MOVIES/)


TV SHOWS (HTTPS://WWW.MKVCAGE.FUN/CATEGORY/TV-SHOWS/)                             IMDB TOP 250 (HTTPS://WWW.MKVCAGE.FUN/CATEGORY/IMDB-TOP-250/)


HOW TO DOWNLOAD (HTTPS://WWW.MKVCAGE.FUN/HOW-TO-DOWNLOAD/)                                  DMCA (HTTPS://WWW.MKVCAGE.FUN/DMCA/)


DONATE (HTTPS://WWW.MKVCAGE.FUN/DONATE/)                       CONTACT (HTTPS://WWW.MKVCAGE.FUN/CONTACT-US/)




                                                                                                                               Hellboy                                      SEARCH
   SEARCH RESULTS FOR: HELLBOY


Hellboy (2019)     1 (https://www.mkvcage.fun/hellboy-2019-720p-brrip-hevc-750mb/#comments)


720p BRRip HEVC 750MB
(https://www.mkvcage.fun/hellboy-2019-720p-brrip-
hevc-750mb/)
Posted on July 16, 2019 (https://www.mkvcage.fun/hellboy-2019-720p-brrip-hevc-750mb/) by MAQ
(https://www.mkvcage.fun/author/therevhglass/)
                                                                                                                              (https://www.hostdoze.com/netherlands-extreme-encoding-
                                                                                                                              rdp.html)



                                                                                                                              UPCOMING POSTS!

                                                                                                                              Breaking Bad



                                                                                                                              RECENT POSTS

                                                                                                                              Plus One (2019) 720p BRRip 950MB
                                                                                                                              (https://www.mkvcage.fun/plus-one-2019-720p-
                                                                                                                              brrip-950mb/)

                                                                                                                              Yellowstone S02E07 720p AMZN WEB-DL
                                                                                                                              425MB (https://www.mkvcage.fun/yellowstone-
                                                                                                                              s02e07-720p-amzn-web-dl-425mb/)

                                                                                                                              Light of My Life (2019) 1080p AMZN WEB-DL
                                                                                                                              2.2GB (https://www.mkvcage.fun/light-of-my-
                                                                                                                              life-2019-1080p-amzn-web-dl-2-2gb/)

                                                                                                                              Light of My Life (2019) 720p AMZN WEB-DL
 Storyline: Based on the graphic novels by Mike Mignola, Hellboy, caught between the worlds of the supernatural and human,    1GB (https://www.mkvcage.fun/light-of-my-life-
 battles an ancient sorceress bent on revenge.                                                                                2019-720p-amzn-web-dl-1gb/)

                                                                                                                              Wu Assassins S01 720p NF WEB-DL 3.75GB
                       Download → (https://www.mkvcage.fun/hellboy-2019-720p-brrip-hevc-750mb/#more-48827)
                                                                                                                              (https://www.mkvcage.fun/wu-assassins-s01-
                                                                                                                              720p-nf-web-dl-3-75gb/)
 720p (https://www.mkvcage.fun/category/720p/), BRRip (https://www.mkvcage.fun/category/brrip/), Hollywood Movies
(https://www.mkvcage.fun/category/movies/hollywood-movies/)        Action (https://www.mkvcage.fun/tag/action/), Adventure
                                                                                                                              The 100 S06E13 720p WEBRip 350MB
                                                                                                                              (https://www.mkvcage.fun/the-100-s06e13-720p-
(https://www.mkvcage.fun/tag/adventure/), Fantasy (https://www.mkvcage.fun/tag/fantasy/)
                                                                                                                              webrip-350mb/)

                                                                                                                              Preacher S04E02 720p AMZN WEB-DL 350MB
                                                                                                                              (https://www.mkvcage.fun/preacher-s04e02-
Hellboy (2019)      0 (https://www.mkvcage.fun/hellboy-2019-1080p-brrip-6ch-2-3gb/#respond)                                   720p-amzn-web-dl-350mb/)

1080p BRRip 6CH 2.3GB                                                                                                         Preacher S04E01 720p AMZN WEB-DL 350MB
                                                                                                                              (https://www.mkvcage.fun/preacher-s04e01-
(https://www.mkvcage.fun/hellboy-2019-1080p-brrip-                                                                            720p-amzn-web-dl-350mb/)

https://www.mkvcage.fun/?s=Hellboy                                                                                                                                                1/5
                                                                      Exhibit "3"
6ch-2-3gb/)
     Case 1:19-cv-00487-JMS-KJM
8/9/2019                                                              Document   40-3 forFiled
                                                                           You searched
                                                                                 310
                                                                                          Hellboy02/14/20
                                                                                                 - MkvCage Page 2 of 5 PageID #:
                                                                                                             CATEGORIES

Posted on July 16, 2019 (https://www.mkvcage.fun/hellboy-2019-1080p-brrip-6ch-2-3gb/) by MAQ
                                                                                                                             1080p
(https://www.mkvcage.fun/author/therevhglass/)                                                                               (https://www.mkvcage.fun/category/1080p/)

                                                                                                                             480p (https://www.mkvcage.fun/category/480p/)

                                                                                                                             720p (https://www.mkvcage.fun/category/720p/)

                                                                                                                             BluRay
                                                                                                                             (https://www.mkvcage.fun/category/bluray/)

                                                                                                                             Bollywood Movies
                                                                                                                             (https://www.mkvcage.fun/category/movies/bollywood
                                                                                                                             movies/)

                                                                                                                             BRRip
                                                                                                                             (https://www.mkvcage.fun/category/brrip/)

                                                                                                                             DTheater
                                                                                                                             (https://www.mkvcage.fun/category/dtheater/)

                                                                                                                             DVDRip
                                                                                                                             (https://www.mkvcage.fun/category/dvdrip/)

                                                                                                                             DVDSCR
                                                                                                                             (https://www.mkvcage.fun/category/dvdscr/)

                                                                                                                             Extras
                                                                                                                             (https://www.mkvcage.fun/category/extras/)
 Storyline: Based on the graphic novels by Mike Mignola, Hellboy, caught between the worlds of the supernatural and human,
 battles an ancient sorceress bent on revenge.                                                                               Foreign Movies
                                                                                                                             (https://www.mkvcage.fun/category/movies/foreign-
                       Download → (https://www.mkvcage.fun/hellboy-2019-1080p-brrip-6ch-2-3gb/#more-48819)                   movies/)

                                                                                                                             HDCAM
 1080p (https://www.mkvcage.fun/category/1080p/), BRRip (https://www.mkvcage.fun/category/brrip/), Hollywood Movies         (https://www.mkvcage.fun/category/hdcam/)
(https://www.mkvcage.fun/category/movies/hollywood-movies/)        2019 (https://www.mkvcage.fun/tag/2019/), Action
                                                                                                                             HDRip
(https://www.mkvcage.fun/tag/action/), Adventure (https://www.mkvcage.fun/tag/adventure/), Fantasy                           (https://www.mkvcage.fun/category/hdrip/)
(https://www.mkvcage.fun/tag/fantasy/)
                                                                                                                             HDTS (https://www.mkvcage.fun/category/hdts/)

                                                                                                                             HDTV
                                                                                                                             (https://www.mkvcage.fun/category/hdtv/)
Hellboy (2019) 720p     0 (https://www.mkvcage.fun/hellboy-2019-720p-brrip-1-1gb/#respond)
                                                                                                                             Hollywood Movies
BRRip 1.1GB (https://www.mkvcage.fun/hellboy-                                                                                (https://www.mkvcage.fun/category/movies/hollywood
                                                                                                                             movies/)
2019-720p-brrip-1-1gb/)                                                                                                      IMDb Top 250
Posted on July 16, 2019 (https://www.mkvcage.fun/hellboy-2019-720p-brrip-1-1gb/) by MAQ                                      (https://www.mkvcage.fun/category/imdb-top-
(https://www.mkvcage.fun/author/therevhglass/)                                                                               250/)

                                                                                                                             Movies
                                                                                                                             (https://www.mkvcage.fun/category/movies/)

                                                                                                                             Season Pack
                                                                                                                             (https://www.mkvcage.fun/category/season-
                                                                                                                             pack/)

                                                                                                                             TV Shows
                                                                                                                             (https://www.mkvcage.fun/category/tv-shows/)

                                                                                                                             Uncategorized
                                                                                                                             (https://www.mkvcage.fun/category/uncategorized/)

                                                                                                                             WEB-DL
                                                                                                                             (https://www.mkvcage.fun/category/web-dl/)

                                                                                                                             WEBRip
                                                                                                                             (https://www.mkvcage.fun/category/webrip/)




https://www.mkvcage.fun/?s=Hellboy                                                                                                                                        2/5
  Storyline: Case
8/9/2019               1:19-cv-00487-JMS-KJM
             Based on the                                             Document
                          graphic novels by Mike Mignola, Hellboy, caught betweenYou     40-3
                                                                                      searched
                                                                                  the worlds of theforFiled
                                                                                                       Hellboy02/14/20
                                                                                                    supernatural - MkvCage
                                                                                                                 and human,     Page 3 of 5   PageID #:
  battles an ancient sorceress bent on revenge.                                            311

                           Download → (https://www.mkvcage.fun/hellboy-2019-720p-brrip-1-1gb/#more-48817)

 720p (https://www.mkvcage.fun/category/720p/), BRRip (https://www.mkvcage.fun/category/brrip/), Hollywood Movies
(https://www.mkvcage.fun/category/movies/hollywood-movies/), Movies (https://www.mkvcage.fun/category/movies/)          2019
(https://www.mkvcage.fun/tag/2019/), Action (https://www.mkvcage.fun/tag/action/), Adventure
(https://www.mkvcage.fun/tag/adventure/), Fantasy (https://www.mkvcage.fun/tag/fantasy/)




Hellboy (2019) 0 (https://www.mkvcage.fun/hellboy-2019-1080p-amzn-web-dl-6ch-2-2gb/#respond)
1080p AMZN WEB-DL 6CH 2.2GB
(https://www.mkvcage.fun/hellboy-2019-1080p-amzn-
web-dl-6ch-2-2gb/)
Posted on July 9, 2019 (https://www.mkvcage.fun/hellboy-2019-1080p-amzn-web-dl-6ch-2-2gb/) by MAQ
(https://www.mkvcage.fun/author/therevhglass/)




  Storyline: Based on the graphic novels by Mike Mignola, Hellboy, caught between the worlds of the supernatural and human,
  battles an ancient sorceress bent on revenge.


                     Download → (https://www.mkvcage.fun/hellboy-2019-1080p-amzn-web-dl-6ch-2-2gb/#more-48727)

 1080p (https://www.mkvcage.fun/category/1080p/), Hollywood Movies (https://www.mkvcage.fun/category/movies/hollywood-
movies/), WEB-DL (https://www.mkvcage.fun/category/web-dl/)          Action (https://www.mkvcage.fun/tag/action/), Adventure
(https://www.mkvcage.fun/tag/adventure/), Fantasy (https://www.mkvcage.fun/tag/fantasy/)




Hellboy (2019)      0 (https://www.mkvcage.fun/hellboy-2019-1080p-web-dl-6ch-2gb/#respond)


1080p WEB-DL 6CH 2GB
(https://www.mkvcage.fun/hellboy-2019-1080p-web-
dl-6ch-2gb/)
Posted on July 9, 2019 (https://www.mkvcage.fun/hellboy-2019-1080p-web-dl-6ch-2gb/) by MAQ
(https://www.mkvcage.fun/author/therevhglass/)




https://www.mkvcage.fun/?s=Hellboy                                                                                                                        3/5
8/9/2019    Case 1:19-cv-00487-JMS-KJM Document   40-3 forFiled
                                            You searched   Hellboy02/14/20
                                                                  - MkvCage Page 4 of 5                                        PageID #:
                                                  312




 Storyline: Based on the graphic novels by Mike Mignola, Hellboy, caught between the worlds of the supernatural and human,
 battles an ancient sorceress bent on revenge.


                       Download → (https://www.mkvcage.fun/hellboy-2019-1080p-web-dl-6ch-2gb/#more-48715)

 1080p (https://www.mkvcage.fun/category/1080p/), Hollywood Movies (https://www.mkvcage.fun/category/movies/hollywood-
movies/), WEB-DL (https://www.mkvcage.fun/category/web-dl/)         Action (https://www.mkvcage.fun/tag/action/), Adventure
(https://www.mkvcage.fun/tag/adventure/), Fantasy (https://www.mkvcage.fun/tag/fantasy/)




Hellboy (2019) 720p 0 (https://www.mkvcage.fun/hellboy-2019-720p-web-dl-950mb/#respond)
WEB-DL 950MB (https://www.mkvcage.fun/hellboy-
2019-720p-web-dl-950mb/)
Posted on July 9, 2019 (https://www.mkvcage.fun/hellboy-2019-720p-web-dl-950mb/) by MAQ
(https://www.mkvcage.fun/author/therevhglass/)




 Storyline: Based on the graphic novels by Mike Mignola, Hellboy, caught between the worlds of the supernatural and human,
 battles an ancient sorceress bent on revenge.


                         Download → (https://www.mkvcage.fun/hellboy-2019-720p-web-dl-950mb/#more-48713)

 720p (https://www.mkvcage.fun/category/720p/), Hollywood Movies (https://www.mkvcage.fun/category/movies/hollywood-
movies/), WEB-DL (https://www.mkvcage.fun/category/web-dl/)         Action (https://www.mkvcage.fun/tag/action/), Adventure
https://www.mkvcage.fun/?s=Hellboy                                                                                                         4/5
  8/9/2019    Case 1:19-cv-00487-JMS-KJM
  (https://www.mkvcage.fun/tag/adventure/),                            Document            40-3 forFiled
                                                                                   You searched
                                            Fantasy (https://www.mkvcage.fun/tag/fantasy/)          Hellboy02/14/20
                                                                                                           - MkvCage       Page 5 of 5   PageID #:
                                                                                                313

                      1 (https://www.mkvcage.fun/?s=Hellboy)               2 (https://www.mkvcage.fun/page/2/?s=Hellboy)

                                          Next Page » (https://www.mkvcage.fun/page/2/?s=Hellboy)




© 2019 MkvCage Official – Movies & TV Series (Mkv). All Rights Reserved.




  https://www.mkvcage.fun/?s=Hellboy                                                                                                                 5/5
